IN THE

            UNITED STATES COURT OF APPEALS

                 FOR THE SEVENTH CIRCUIT



No. 07-2610

NATALIA KOUTCHER and
OLEXANDER KOUTCHER,

                                                         Petitioners,

                                 v.

ALBERTO R. GONZALES,

                                                        Respondent.



              Petition for Review of an Order of the
                  Board of Immigration Appeals.
               Nos. A73-428-841 and A73-428-842




            ON MOTION FOR STAY OF REMOVAL

                          JULY 23, 2007*



     *
         This opinion is initially being released in typescript form.
No. 07-2610                                                   Page 2

     Before EASTERBROOK, Chief Judge, and POSNER and
RIPPLE, Circuit Judges.

      RIPPLE, Circuit Judge. The petitioners Natalia and
Olexander Koutcher seek a stay of their removal to Ukraine
pending review in this court. For the reasons set forth in this
opinion, the motion is denied because it does not set forth the
information needed by the court to adjudicate this matter.

       The petitioners seek review of the Board of Immigration
Appeal’s decision denying their motion to reopen as untimely. The
Board determined that there was no reason to invoke the doctrine
of equitable tolling. The Board determined that the petitioners had
met the requirements of alleging ineffective assistance of counsel by
presenting affidavits describing their dealings with counsel and by
providing former counsel the opportunity to respond. Matter of
Lozada, 19 I&N Dec. 637 (BIA 1988). However, after noting that
former counsel vigorously contested the allegations, the Board
concluded that it need not decide whether ineffective assistance had
been shown because the Koutchers had failed to show sufficient
prejudice to warrant consideration of their late appeal. Matter of
Assaad, 23 I&N Dec. 553 (BIA 2003).

       In 1996, the Koutchers admitted that they had overstayed
their tourist visas but had sought asylum and withholding of
deportation based on their Jewish nationality.1 The IJ found the
Koutchers credible but ruled that they had failed to prove that the
threats and attacks against them by the Ukrainian People’s


      1
         The original IJ opinion refers to both petitioners as natives
of the USSR and citizens of Ukraine, but also being of Jewish
nationality. It then goes on and, in examining their documentation
of birth and marriage, specifically refers to them as being of Jewish
nationality.
No. 07-2610                                                    Page 3

Self-Defense group rose to the level of past persecution because they
had failed to establish that the police were unable or unwilling to
protect them. In addition, the IJ held that the petitioners could not
establish a well-founded fear of future persecution because the
State Department report explained that discrimination against
people of Jewish nationality had been confined to the Western
portion of Ukraine (where the petitioners had lived) but that
country conditions had changed significantly in that area for the
better. In addition, the IJ reasoned, they could move to the
Eastern or Southern portions where they would not face
persecution.

       The one page motion does nothing more than make a general
request for a stay. It fails to set forth any information in support of
the criteria that a petitioner seeking a stay of removal pending
judicial review must demonstrate.              The motion does not
demonstrate: (1) a likelihood of success on the merits; (2)
irreparable harm if a stay is not granted; (3) that the potential harm
to the petitioner outweighs the harm to the government; and (4)
that the granting of the stay would serve the public interest.
Sofinet v. INS, 188 F.3d 703, 706 (7th Cir. 1999). See also Hor v.
Gonzales, 400 F.3d 482, 484-85 (7th Cir. 2005). Moreover, Rule
18(a)(2)(B) of the Federal Rules of Appellate Procedure specifically
requires that:

       (B) The motion must also include:
              (i) the reasons for granting the relief requested and
       the facts relied on;
              (ii) originals or copies of affidavits or other sworn
       statements supporting facts subject to dispute; and
              (iii) relevant parts of the record.

      The stay motion does not explain why the Koutchers believe
that their former attorneys were ineffective or the resulting
No. 07-2610                                                   Page 4

prejudice that they suffered. We therefore cannot assess the
Koutchers likelihood of success on the merits of the appeal. Nor
does the motion explain the harm the petitioners might suffer if
removed pending our review. We are given no information as to
whether their removal is imminent.

        A bare bones motion for stay such as the one presented here
is not a rare occurrence. It is, however, a very unhelpful submission
both from the viewpoint of the court and the viewpoint of the
petitioner.

                                    MOTION FOR STAY DENIED